office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b05 postn-132219-11 third party communication none date of communication not applicable uilc date date to glenn deloriea s gd program manager technical advisors group iv small_business self-employed from christopher j wilson senior counsel branch passthroughs special industries subject postn-132219-11 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue does termination of a building’s extended_use_period under sec_42 upon foreclosure or instrument in lieu of foreclosure of the building result in automatic recapture of credits under sec_42 conclusion no the termination of a building’s extended_use_period under sec_42 upon foreclosure or instrument in lieu of foreclosure does not result in automatic recapture of credits under sec_42 law and analysis under sec_42 if at the close of any taxable_year in the compliance_period as defined under sec_42 the amount of the qualified_basis of any building with respect to the taxpayer is less than the amount of such basis as of the close of the preceding_taxable_year the taxpayer's tax for the taxable_year will be increased by the credit recapture_amount the credit recapture_amount is determined under sec_42 and postn-132219-11 the legislative_history to sec_42 provides that generally any change in ownership of a low-income building during the compliance_period is a recapture_event and that all dispositions of ownership interests in buildings are treated as transfers for purposes of recapture see h_r conf_rep no 99th cong 2d sess ii-96 and ii-102 vol c b sec_42 provides that the increase in tax under sec_42 shall not apply solely by reason of the disposition of a building or interest therein if it is reasonably expected that such building will continue to be operated as a qualified_low-income_building for the remainder of the building’s compliance_period thus under sec_42 a disposition in and of itself assuming it is reasonably expected that such building will continue to be operated as a qualified_low-income_building for the remainder of the building’s compliance_period will not result in recapture under sec_42 absent another recapture_event eg reduction in qualified_basis resulting from a decrease in the building’s applicable_fraction etc sec_42 generally provides that no credit shall be allowed under sec_42 for any building for the taxable_year unless an extended_low-income_housing_commitment commitment is in effect as of the end of such taxable_year sec_42 defines a commitment and requires in part that the application fraction as defined under sec_42 for the building for each taxable_year in the extended_use_period will not be less than the applicable_fraction specified in the commitment see sec_42 emphasis added sec_42 defines the extended_use_period generally as beginning with the first day of a building’s compliance_period and ending on the later of the date specified in the commitment or years after the end of the building’s compliance_period sec_42 provides that the extended_use_period for any building shall terminate on the date the building is acquired by foreclosure or an instrument in lieu of foreclosure unless the secretary determines that such acquisition is part of an arrangement with the taxpayer a purpose of which is to terminate such period termination of an extended_use_period and the disposition of a building or interest therein are independent concepts termination of an extended_use_period is not nor does it result in a disposition of the building or interest therein acquisition of the building or interest therein by foreclosure or instrument in lieu of foreclosure results in the disposition while the disposition of a building or interest therein upon foreclosure or instrument in lieu of foreclosure may result in an imputed decrease of the building’s qualified_basis and recapture under sec_42 the termination of the extended_use_period does not in and of itself result in a decrease in the building’s qualified_basis upon which recapture can be predicated accordingly the disposition of a building upon foreclosure or instrument in lieu of foreclosure is treated the same as any other_disposition of the building or interest therein under sec_42 it does not result in automatic recapture of credits under sec_42 postn-132219-11 please call julie-hanlon bolton or chris wilson at if you have any further questions
